Citation Nr: 1747182	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-13 137		DATE


THE ISSUE

Entitlement to an increased evaluation for service-connected right tibia and fibula disability in excess of 20 percent.

ORDER

An increased evaluation for the right tibia and fibula disability is denied.


FINDING OF FACT

Throughout the appeal period, the Veteran's tibia and fibula impairment involved slight to moderate knee and ankle disability, including swelling and pain on prolonged standing and walking.


CONCLUSION OF LAW

The criteria for an increased evaluation for right tibia and fibula disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Marine Corps from July 1987 to June 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2011.  This case was previously before the Board in May 2013, October 2014, and March 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The issue of chronic right hip pain, to include osteoarthritis of the right hip, has been raised by the record throughout the VA treatment records, in a May 2009 private treatment record, and in a September 2017 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran applied for an increase in the evaluation of his right tibia and fibula disability in January 2008, contending that his condition had worsened.  He reported that he was having problems with his right leg and hip, and that the pain was becoming more pronounced as he aged.  In a September 2017 brief, the Veteran's representative asserted that his right hip symptoms had not been adequately evaluated.

The Veteran's right tibia and fibula disability, described as fracture of the right tibia and fibula now with a painful right hip at the harvest site, is currently rated as 20 percent disabling under Diagnostic Code 5262, which governs impairment of the tibia and fibula.  

Under this diagnostic code, 10, 20, and 30 percent disability ratings are assigned for malunion of the tibia and fibula with slight, moderate, and marked knee or ankle disability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.  Malunion is the "union of the fragments of a fractured bone in a faulty position."  Dorland's Illustrated Medical Dictionary 1115 (31st ed. 2007).  Nonunion is the "failure of the ends of a fractured bone to unite."  Id. at 1309.  The requirement of knee or ankle "disability" under Diagnostic Code 5262 is broad enough to encompass symptoms including limitation of motion due to pain as well as instability, locking, stiffness, and swelling.  

In March 2008, the Veteran's VA treatment records reflect a visit to the emergency department for right hip pain.  The Veteran reported chronic pain in the right hip, mainly at night when he lies on it.  The attending physician assessed these complaints as probable osteoarthritis, and sent the Veteran for imaging.  The x-ray showed a normal radiographic evaluation of the hip.

In an April 2008 VA joints examination, the examiner noted that the left leg measured 40.25 inches and the right leg measured 39.75 inches.  The Veteran's right hip demonstrated a slightly limited range of motion, with flexion to 115 degrees (125 degrees is normal); extension to 30 degrees (30 degrees is normal); abduction to 45 degrees (45 degrees is normal); and adduction to 25 degrees (25 degrees is normal).  There was no additional loss of range of motion with repetitive use of the Veteran's right hip.  The only functional limitation noted was pain in the lower leg on prolonged standing or walking.  

In a July 2008 VA joints examination, the Veteran reported that he was able to stand up to one hour, and was able to walk 1-3 miles.  Aside from right hip pain, no other symptoms were reported, such as deformity, instability, stiffness, weakness, dislocation, or subluxation.  The Veteran's right hip demonstrated the same slightly limited range of motion as in the April 2008 examination.  The Veteran's right ankle demonstrated a slightly limited range of motion as well, with dorsiflexion to 20 degrees (20 degrees is normal), and plantar flexion to 35 degrees (40 degrees is normal).  There was no additional loss of range of motion with repetitive use for either the Veteran's right hip or ankle.  The examiner noted tenderness to palpation of the right distal fibula, but no ankle instability or tendon abnormality.  

Without review of the claims file, the examiner opined based on the Veteran's reports that the right hip pain and decreased range of motion is due to the use of the right hip as a donor site for the 1988 bone graft.  The examiner noted that the only substantial effect of the right tibia and fibula fracture and the right hip pain was pain with prolonged walking and standing.  

In May 2009, the Veteran reported to his private physician that his right hip pain had persisted for two years, since surgery, and that it was getting worse.  The physician's assessment was that it was "Osteoarthritis (JOINT PAIN FROM WEAR AND TEAR)."  

In a February 2013 VA knee and lower leg examination, the Veteran described swelling in the right lower leg, from mid-calf to ankle, on a daily basis.  The Veteran's right knee demonstrated a normal range of motion, and no evidence of painful motion.  The Veteran was able to perform repetitive testing with the right knee, with no additional loss of function or range of motion after three repetitions.  Muscle strength testing was normal in both knees.  There was no history of recurrent subluxation or lateral instability in the right knee, and no evidence of meniscus conditions, recurrent patellar dislocation, shin splints, stress fractures, or chronic exertional compartment syndrome.  The stability tests all returned normal results, and there was no evidence of degenerative arthritis on x-rays performed on the right hip, knee, and ankle.  The examiner noted that the Veteran did not demonstrate any functional limitations due to his service-connected right tibia and fibula fracture.

In a September 2014 VA hip and thigh examination, the examiner noted that the donor site for the Veteran's bone graft was the right superolateral iliac crest and not the hip joint itself.  The Veteran reported no flare-ups of the hip or thigh.  Both hips demonstrated a normal range of motion, and the Veteran did not exhibit pain on any range of motion.  There was no ankylosis of either hip, and muscle strength testing was normal in both hips.  There was no limit to functional ability due to pain, weakness, fatigability, or incoordination, and no additional range of motion loss due to pain on motion.  The examiner opined that the Veteran's right hip joint was not affected by the harvesting of bone for the bone graft, so the right hip joint pain reported is not secondary to the right tibia and fibula fracture.  

In an October 2015 VA hip and thigh examination, the Veteran reported no flare-ups of the hip or thigh, but described increased pain with prolonged standing.  Both hips demonstrated a normal range of motion, but the Veteran exhibited pain on external rotation of the right hip.  There was no evidence of pain on weight-bearing, no evidence of localized tenderness, and no crepitus in either hip.  The Veteran was able to perform repetitive testing with both hips, with no additional loss of function or range of motion after three repetitions.  There was no ankylosis of either hip, and muscle strength testing was normal in both hips.  

In an October 2015 VA knee and lower leg examination, the Veteran's right knee demonstrated a slight limitation of range of motion, with flexion and extension to 125 degrees, where 140 degrees is normal.  The examiner noted there was objective evidence of crepitus in the right knee.  The Veteran was able to perform repetitive testing with the right knee, with no additional loss of function or range of motion after three repetitions.  There was no ankylosis of either knee, and muscle strength testing was normal in both knees.  There was no history of recurrent subluxation or lateral instability in the right knee, and no evidence of meniscus conditions, recurrent patellar dislocation, shin splints, stress fractures, or chronic exertional compartment syndrome.  The Veteran reported difficulty squatting and standing due to decreased flexion in his left knee, but did not report functional limitations in his right knee.

In an August 2016 VA examination, the Veteran reported no flare-ups of the hip or thigh, and no functional loss or impairment due to the right tibia and fibula fracture.  The Veteran's right hip did demonstrate a slightly limited range of motion, with flexion to 90 degrees; extension to 30 degrees; abduction to 40 degrees; and adduction to 25 degrees.  The Veteran's left hip was similar, with flexion to 90 degrees; extension to 30 degrees; abduction to 45 degrees; and adduction to 25 degrees.  The Veteran exhibited pain on range of motion in flexion and abduction in both hips, but there was no pain on weight-bearing, no objective evidence of localized tenderness, and no crepitus in either hip.  The Veteran was able to perform repetitive testing with both hips, with no additional loss of function or range of motion after three repetitions.  The examiner noted disturbance of locomotion and interference with standing as additional factors contributing to the Veteran's disability.  There was no ankylosis of either hip, and muscle strength testing was normal in both hips.  The examiner noted a scar in the right hip iliac crest, and that the Veteran experienced discomfort in his right hip when lying on his stomach and right side.  The examiner further noted that there was no tenderness to palpation on this scar, though such was noted on a separate VA scar examination performed in July 2016.

The August 2016 examiner opined that the pain on motion of the right hip was not caused by the using the Veteran's iliac crest as a donor site for the 1988 bone graft, as that portion of the hip is stationary and no tendons propelling movement are attached at that area.  Rather, the examiner opined that the pain on motion was more likely than not caused by the degenerative changes noted on a 2013 x-ray.

In an April 2017 addendum to the August 2016 examination, the examiner noted that there was no evidence of pain on passive range of motion testing, and no evidence of pain when the joint was used in non-weight-bearing status.  

After careful consideration of the foregoing evidence, the Board finds that an increased evaluation is not warranted.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula resulting in slight, moderate, or marked knee or ankle disabilities.  The words "slight," "moderate," and "marked" as used in the various diagnostic codes are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at an "equitable and just" decision.  38 C.F.R. § 4.6. 

The Veteran was awarded separate ratings for a painful surgical scar, leg length discrepancy, and venous insufficiency secondary to his tibia and fibula injury.  In the assignment of several ratings under various diagnostic codes, none of the symptomatology for any one of the disabilities may be duplicative or overlapping with the symptomatology of the other disability.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (VA may consider distinct disabilities arising from one injury).  Therefore, considering the Veteran's hip symptoms contemplated by these ratings - specifically, the painful scar and pain on lying on this hip - in the analysis of whether the Veteran's leg disabilities are slight, moderate, or marked would constitute impermissible pyramiding.  

As for the Veteran's chronic right hip pain, the September 2014 and August 2016 examiners both opined that the use of the Veteran's right hip iliac crest as a donor site for the bone graft was not the cause of his chronic right hip pain.  Both examiners based this opinion on the fact that the location of the donor site was separate from the hip joint itself, which meant the donor site surgery would not have caused pain in the joint.  Further, the Veteran's private physician also assessed the chronic hip pain as being due to osteoarthritis.  Only the July 2008 examiner opined that the hip pain was caused by use of the right hip as the donor site for the 1988 bone graft surgery; however, this opinion was formed without reviewing the claims file, which includes records detailing where on the hip the donor site was located.  The Board therefore finds that the Veteran's chronic right hip pain is not related to the 1988 bone graft surgery.  As such, analysis of the right hip pain and any decreased range of motion in the right hip is only relevant to the issue on appeal where the evidence shows that these are associated with the malunion of the right tibia and fibula.  

There were slight limitations on the Veteran's right hip range of motion in the April 2008, July 2008, and August 2016 examinations.  However, there is no evidence in these examinations that the limitations of motion were caused by the malunion of the right tibia and fibula, and not the diagnosis of osteoarthritis of the right hip.  

Reviewing the remaining evidence, there is no evidence that the Veteran's right tibia and fibula disability involves marked knee or ankle disability at any point during the appeals period.  In the July 2008 examination, the Veteran's right ankle demonstrated plantar flexion to 35 degrees, where 40 degrees is normal, and tenderness to palpation of the right fibula.  The February 2013 examination noted swelling in the right lower leg; the right knee returned normal results and no functional limitation was noted.  In the October 2015 examination, the Veteran's right knee demonstrated crepitus and a slight limitation of range of motion, with flexion and extension to 125 degrees, where 140 degrees is normal.  The only functional limitation noted on any of the examinations was disturbance of locomotion, which is specifically contemplated by the discrepancy in leg length rating, and pain in the lower leg on prolonged standing or walking, which is contemplated in the tibia and fibula rating as part of the definition of disability.  As the malunion of the tibia and fibula is best described as involving, at most, moderate knee and ankle disability, no greater than a 20 percent evaluation is warranted.


Neither the Veteran nor his representative has raised any other issues with regard to the evaluation for the tibia and fibula disability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).






______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans



Department of Veterans Affairs


